Citation Nr: 0728755	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-28 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for restless leg syndrome, 
to include as secondary to service-connected peripheral 
neuropathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1966 to October 
1968, including honorable service in Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no evidence of restless leg syndrome in service 
or for many years thereafter.

3.  There is no evidence that the veteran has restless leg 
syndrome that was caused or worsened by his service-connected 
peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Restless leg syndrome was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Restless leg syndrome was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in February 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided.  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
As such, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the February 2004 VCAA notice was given prior to 
the appealed AOJ decision, dated in April 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity and etiology of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Therefore, the Board will now turn to the merits of the 
veteran's claim.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The veteran contends that his restless leg syndrome, 
characterized as a sleep disturbance, is secondary to his 
service-connected peripheral neuropathy.  The veteran does 
not contend that his restless leg syndrome occurred while in 
service, but rather as a result of his service-connected 
disability.

The veteran's January 1966 enlistment medical examination 
does not reflect any problems or concerns regarding the 
veteran's extremities.  Additionally, the veteran's service 
medical records (SMRs) do not indicate any complaints or a 
diagnosis of restless leg syndrome.  The veteran's medical 
examination at discharge, dated in October 1968, is also 
silent as to any diagnosis for restless leg syndrome.  

In May 2003, the veteran underwent an overnight 
polysomnography interpretation to determine the cause of his 
sleeplessness.  The findings of this interpretation reflected 
that the veteran had a periodic limb movement index of 
approximately 18 per hour.  The physician stated that these 
findings were "consistent with sleep fragmentation related 
to periodic limb movements of sleep."  In June 2003, the 
same physician diagnosed the veteran as having restless leg 
syndrome with sleep fragmentation.  During this course of 
treatment, the veteran advised that he had aches in his legs, 
usually occurring just prior to going to bed, causing him 
sleeplessness.

In November 2003, the veteran was awarded service connection 
for peripheral neuropathy of all four limbs, as secondary to 
service connected diabetes mellitus.  The veteran received a 
10-percent rating for each of the four limbs, effective March 
24, 2003.  

In his February 2004 application for service connection, the 
veteran indicated that his "legs ache most of the time, but 
especially at night."  The veteran also referenced a July 
2003 diagnosis of restless leg syndrome by his private 
treating physician.  The veteran stated that he received 
medication to treat his restless leg syndrome and sleeping 
disorder.

In April 2004, the veteran underwent a VA examination to 
determine the etiology of the claimed restless leg syndrome.  
The veteran advised the examiner that he had nighttime leg 
movements and restlessness, which had caused him difficulty 
sleeping.  The examiner indicated that restless leg syndrome 
was of unknown origin and was sometimes family related.  The 
literature reviewed by the examiner indicated that there was 
no etiological relationship between restless leg syndrome and 
peripheral neuropathy.  The examiner noted that both restless 
leg syndrome and peripheral neuropathy result in similar 
symptoms, and, "however discomforting they may be, they are 
not incapacitating or disabling."  The examiner diagnosed 
the veteran as having "peripheral neuropathy of all four 
limbs[,] parasomnias of unknown etiology; namely periodic leg 
movements and restless leg syndrome-not likely secondary to 
the peripheral neuropathy."  There is no medical opinion of 
record to the contrary.  

In April 2004, the veteran's private treating physician 
issued a statement regarding the veteran's claimed restless 
leg syndrome.  The physician indicated that the veteran had 
"significant periodic limb movements of sleep and mild sleep 
apnea."  The physician further noted that "[r]estless leg 
syndrome is genetic and is generally independent of 
underlying diabetes.  However diabetic neuropathy can 
certainly aggravate the symptoms and should be taken into 
account as far as the treatment of this problem is 
concerned."  The physician did not, however, indicate that 
the veteran's restless leg syndrome was in any way aggravated 
by his peripheral neuropathy.  

In April 2004, the veteran submitted multiple articles 
printed from the internet regarding the possible correlation 
between diabetic peripheral neuropathy and restless leg 
syndrome.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to service connection for his 
restless leg syndrome.  Consistent with the veteran's 
allegations, the restless leg syndrome did not have its onset 
for many years after service.  In fact, the first diagnosis 
for restless leg syndrome was made in June 2003.  Therefore, 
service connection for restless leg syndrome on a direct 
basis is denied.

The Board finds that the veteran is not entitled to service 
connection for restless leg syndrome as secondary to service-
connected peripheral neuropathy.  The VA examiner confirmed 
the veteran's diagnosis of restless leg syndrome, but 
indicated that its etiology was unknown.  The examiner found 
that it was unlikely that the veteran's restless leg syndrome 
was secondary to peripheral neuropathy.  There is no opinion 
of record indicating otherwise.  The veteran's private 
treating physician indicated that restless leg syndrome can 
be aggravated by peripheral neuropathy, but he did not opine 
as to whether this veteran's restless leg syndrome was 
aggravated by his peripheral neuropathy.  

Finally, there is no competent evidence that the veteran's 
restless leg syndrome complaints were caused or worsened by 
his service-connected peripheral neuropathy.  The Board 
appreciates the veteran's submission of treatise materials in 
the form of internet articles.  Although these articles note 
that there may be a link between peripheral neuropathy and 
restless leg syndrome, the articles do not address the 
veteran's particular case.  There is no evidence that the 
veteran has any specialized medical knowledge.  Thus, to the 
extent that he believes that his peripheral neuropathy caused 
or worsened his restless leg syndrome, he is not competent to 
offer a medical opinion as to the cause or etiology of the 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Absent a competent medical opinion linking the 
veteran's restless leg syndrome to peripheral neuropathy, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for restless leg 
syndrome.


ORDER

Service connection for restless leg syndrome is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


